Citation Nr: 0707749	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-10 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for flat 
feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever (claimed as heart condition).

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Entitlement to service connection for a low back 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).

The issues of entitlement to service connection for residuals 
of a head injury and entitlement to service connection for a 
low back disorder are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1987 rating decision denied the 
veteran's claims of entitlement to service connection for 
flat feet, asthma, and residuals of rheumatic fever.

2.  In March 2000, a claim to reopen the issues of 
entitlement to service connection for flat feet, asthma, and 
residuals of rheumatic fever was received.

3.  Evidence associated with the claims file since the 
unappealed December 1987 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for flat feet, asthma, and residuals of rheumatic 
fever.

4.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

5.  There is insufficient evidence to corroborate the 
veteran's accounts regarding his claimed post-traumatic 
stress disorder (PTSD) stressors.


CONCLUSIONS OF LAW

1.  The December 1987 rating decision was the last final 
decision of the claims of entitlement to service connection 
for flat feet, asthma, and residuals of rheumatic fever.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the December 1987 rating 
decision is not new and material, and therefore, the claims 
of entitlement to service connection for flat feet, asthma, 
and residuals of rheumatic fever are not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  The Court held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, an April 2002 letter from the RO informed the 
veteran of what information and evidence they would seek to 
provide and what evidence he was expected to provide.  
Further, the RO told him what was necessary to substantiate 
his claim and, essentially, asked that he provide any 
evidence in his possession that pertained to the claim.  In 
addition, the letter informed the veteran of the evidence and 
information required to reopen a previously denied claim, and 
explained what types of evidence qualified as "new" and 
"material" evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Notice of the appropriate disability rating and effective 
date to be assigned was provided to the veteran by an April 
2006 letter from the RO.  While the veteran's claims were not 
subsequently readjudicated, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
new and material evidence claims and his claim for service 
connection for PTSD, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.  See Dingess/Hartman, 19 Vet. App. 473.  As 
such, the Board finds that the notice requirements set forth 
above have been met. 

With regard to the duty to assist, the veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
have been provided to the veteran in connection with his new 
and material evidence claims.  A VA examination has not been 
provided to the veteran in connection with his claim of 
service connection for PTSD as there is no medical evidence 
of record that the veteran has a current diagnosis of PTSD.

The Board notes that in the transcript of a January 2007 
videoconference hearing before the Board, the veteran stated 
that PTSD had been diagnosed by a private physician.  
However, as stated below, the veteran's claim of service 
connection for PTSD cannot be granted as his claimed 
stressors have not been corroborated.  As such, even though 
the VA has not obtained the veteran's private PTSD diagnosis 
records, there is no prejudice to the veteran by proceeding 
with adjudication of this claim, because as will be discussed 
below, service connection for PTSD could not be granted even 
if the record included a current diagnosis of PTSD.  See 
38 U.S.C.A. § 5103A(a)(2) (West 2002).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Dingess/Hartman, 19 Vet. App. 473.

New and Material Evidence Claims

An unappealed rating decision in December 1987 denied the 
veteran's claims of entitlement to service connection for 
flat feet, asthma, and residuals of rheumatic fever on the 
basis that the veteran's service medical records were 
negative for treatment of these conditions and no continuity 
evidence had been received by VA.  The relevant evidence of 
record at the time of the December 1987 rating decision 
consisted of the veteran's service medical records.
 
The veteran did not file a notice of disagreement after the 
December 1987 rating decision.  Therefore, the December 1987 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).

In March 2000, an application to reopen the claims of 
entitlement to service connection for flat feet, entitlement 
to service connection for asthma, and entitlement to service 
connection for residuals of rheumatic fever was received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  See 38 C.F.R. 
§ 3.156(a).  The veteran in this case filed his claim to 
reopen the above stated issues in March 2000, before the 
effective date for regulatory change of the new and material 
evidence requirement.  As such, the changes to the definition 
of new and material evidence will not be applied here.  The 
definition of new and material evidence in effect prior to 
August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence of record relevant to these issues received 
since the December 1987 RO decision includes an April 1992 
letter from a private physician, private medical records 
dated in November 1994, August 1995, November 1995, April 
1996, October 1996, November 1996, April 1997, March 1998, 
and April 1998, the reports of VA medical examinations 
accomplished in June 2000, and a transcript of a January 2007 
videoconference hearing before the Board.  All of the 
evidence received since the December 1987 RO decision is 
"new" in that it was not of record at the time of the 1987 
decision.

None of the evidence received since the December 1987 RO 
decision, however, is "material" as it does not show that 
flat feet, asthma, and residuals of rheumatic fever were 
incurred in or aggravated by military service.  The private 
medical records document, essentially, treatment the veteran 
received for asthma and chronic obstructive pulmonary disease 
(COPD).  

The Board notes that a June 2000 VA spine examination report 
reflects that while the veteran stated that his bilateral 
flat feet "got worse while he was in service," no mention 
was made by the examiner in this regard (only a diagnosis of 
flat feet was indicated, without further notation).  As such, 
the examination report does not provide medical evidence that 
the veteran's flat feet were incurred in or aggravated by 
military service, and there is no other new medical evidence 
that discusses the etiology of the veteran's flat feet.  And, 
the veteran's statement is not sufficient to establish that 
his flat feet indeed were aggravated during his service, as 
he is not a medical professional.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); cf. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

Furthermore, the only new medical evidence which discusses 
the etiology of the veteran's asthma and residuals of 
rheumatic fever is a June 2000 VA general medical examination 
report.  The report stated that the veteran had a history of 
rheumatic fever and asthma as a child.  The report did not 
comment on whether the veteran's asthma and residuals of 
rheumatic fever were incurred in or aggravated by military 
service.  As such, the June 2000 VA general medical 
examination report does not provide evidence that the 
veteran's asthma and residuals of rheumatic fever were 
incurred in or aggravated by military service.  Accordingly, 
since none of the evidence received since the December 1987 
rating decision provides a medical opinion as to the etiology 
of the veteran's flat feet, asthma, and residuals of 
rheumatic fever, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).  Therefore, the evidence 
received since the December 1987 rating decision is not 
material for VA purposes.

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claims 
of service connection for flat feet, asthma, and residuals of 
rheumatic fever.  As new and material evidence to reopen the 
finally disallowed claims has not been submitted, the benefit 
of the doubt doctrine is not for application.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


Service Connection for PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of PTSD.

There is no medical evidence of record that shows a current 
diagnosis of PTSD.  As stated above, in the transcript of a 
January 2007 videoconference hearing before the Board, the 
veteran stated that PTSD had been diagnosed by a private 
physician.  However, even if the veteran has a current 
diagnosis of PTSD, service connection for this disorder 
cannot be granted as the veteran's claimed stressors have not 
been verified.

In this case, no objective evidence exists to establish that 
the veteran "engaged in combat with the enemy," nor has the 
veteran contended otherwise.  See VAOPGCPREC 12-99; 65 Fed. 
Reg. 6257 (2000).  The veteran's service records indicate 
that he served in Company B, 2nd Battalion, 1st Training 
Brigade at Fort Campbell, Kentucky, the 342nd Transportation 
Company in Germany and at Fort McClellan, Alabama, and A 
Battery, 2nd Target Acquisition Battalion, 26th Artillery at 
Fort Bragg, North Carolina.  His principal duties were listed 
as Light Vehicle Driver and Light Truck Driver.  His military 
decorations include the National Defense Service Medal.  
Accordingly, the veteran's service records or other 
corroborative evidence must substantiate or verify the 
veteran's claimed stressors.

In an April 2002 stressor letter, the veteran identified 3 
separate stressors.  The first stressor was reported to have 
occurred in the winter of 1967.  The veteran stated that 
while in a convoy in West Germany, the vehicle in front of 
his lost control and the driver was killed.  The veteran did 
not identify the casualty.  The second stressor was reported 
to have occurred in the winter of 1967 and 1968.  The veteran 
stated that a friend of his was killed when a 5 ton truck ran 
over his skull.  The veteran identified the casualty as "Sp4 
[redacted]."  The third stressor was reported to have 
occurred around May 1969, when the driver of a vehicle the 
veteran had just gotten out of was killed in an accident.  
The veteran did not identify the casualty.

In November 2002, the RO sent a letter to the U.S. Armed 
Services Center for Unit Records Research (CURR) and 
requested verification of the first stressor.  On the same 
day the RO sent a letter to the veteran requesting more 
information for the second and third stressors.

In a November 2002 statement, the veteran stated that the 
serviceman killed in the third stressor was attached to A 
Battery, 2nd Battalion, 18th Airborne, and the incident 
occurred between May 1969 and August 1969.  The veteran also 
reported that "SP4 [redacted]" was attached to the 342nd 
Transportation Company, 7th Army, in Bobilgen, Germany and 
the incident occurred between November 1967 and February 
1968.  In a second November 2002 statement, the veteran 
provided further details of the stressors consistent with his 
previous statements.

In December 2002, the RO sent a letter to CURR and requested 
verification of the second and third stressors.

An October 2003 response letter from CURR stated that a 
search of the National Archives and Records Administration 
and the U.S. Military History Institute was performed.  The 
letter stated that CURR was unable to locate unit records 
covering the time period provided by the veteran.  The letter 
also stated that the U.S. Army Safety Center did not maintain 
information concerning ground incidents prior to 1974.  The 
letter further stated that available U.S. Army casualty files 
did not list a "Sp4 [redacted]" as killed or wounded in the 
United States Territories during the time period provided by 
the veteran.  The CURR letter stated that morning reports 
could be used to verify the stressors and could be obtained 
from the National Personnel Records Center (NPRC).  
Subsequently, the RO requested verification of the accidental 
death of "Sp4 [redacted]" in Germany between November 1967 
and February 1968 from NPRC.

A January 2004 response from NPRC stated "[t]he allegation 
has been investigated and the following results were found: 
<<No [reference] to death of [veteran].  Mr. [redacted] 
changed his name to Shultz, while still attached to 342nd 
[Transportation Company.]  He was discharged in good health 
on [August 30,] 1968.>>"

The record does not contain sufficient supporting evidence of 
the veteran's claimed stressors.  As indicated in the October 
2003 response letter from CURR, extensive records searches 
failed to turn up any evidence of the veteran's stressors.  
Furthermore, the January 2004 NPRC response stated that the 
individual the veteran claimed was killed in the winter of 
1967 and 1968 was discharged in good health in August 1968.

As discussed above, since the evidence of record, to include 
the veteran's service personnel records, does not indicate 
that he engaged in combat with the enemy, the veteran's claim 
cannot be granted without corroborating evidence.  See 
Fossie, 12 Vet. App. 1, 6 (1998).  As there is insufficient 
evidence of record regarding the veteran's first and third 
claimed stressors and evidence that tends to refute the 
veteran's second claimed stressor, they have not been 
adequately corroborated.

The record contains insufficient supporting evidence of the 
veteran's claimed stressors, and as it stands, does not 
indicate that the veteran has been diagnosed with PTSD.  
Given the lack of corroborating evidence, and to a lesser 
extent (at least in this case) a current diagnosis, the Board 
finds that service connection for PTSD is not warranted.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for flat feet is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for asthma is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for residuals of rheumatic fever (claimed as heart 
condition) is denied.

Service connection for post-traumatic stress disorder is 
denied.


REMAND

The veteran seeks service connection for residuals of a head 
injury and a low back disorder.  The Board notes that while 
the veteran's claim for residuals of a head injury has been 
adjudicated to include memory loss, headaches have not been 
taken into account by the RO.  In this regard, the Board 
notes that in a statement from the veteran received in July 
2001, he stated "got hit in head, since then bad headaches 
[and] memory loss."  Accordingly, the veteran's claim for 
residuals of a head injury must be interpreted to include 
headaches.

The veteran's service medical records include multiple 
complaints of headaches and treatment for a low back strain.  
Furthermore, the medical evidence of record shows that the 
veteran has a current diagnosis of a headache condition and a 
low back disorder.  There is no medical evidence of record, 
however, that provides an opinion as to whether the veteran's 
currently diagnosed headaches and low back disorder are 
related to his military service.  Therefore, the applicable 
regulations provide that a medical examination should be 
scheduled in order to determine whether the veteran's 
currently diagnosed headache condition and back disorder were 
caused or aggravated by active military service.  38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the case is remanded to the AMC for the 
following actions:

1.	The veteran must be afforded a VA 
orthopedic examination to ascertain the 
etiology of his low back disorder.  The 
claims file and a copy of this Remand 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make these determinations must be 
ordered.  Thereafter, based upon review 
of the service and post-service medical 
records, the examiner must provide 
opinions as to whether the veteran's low 
back disorder is related to his period of 
military service, to include documented 
low back strains.    A complete rationale 
for all opinions must be provided.  The 
report must be typed.

2.	The veteran must also be afforded a VA 
neurological examination to ascertain the 
etiology of any headache disorder 
diagnosed.  The claims file and a copy of 
this Remand must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make these 
determinations must be ordered.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as 
to whether any headache disorder found is 
related to the veteran's period of 
military service, to include headaches 
diagnosed in service.  A complete 
rationale for all opinions must be 
provided.  

3.	The AMC must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


